Citation Nr: 0321046	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for colon polyps, 
secondary to the service-connected partial absence of the 
stomach with an anastomotic marginal ulcer.

3.  Entitlement to service connection for diverticulitis, 
secondary to the service-connected partial absence of the 
stomach with an anastomotic marginal ulcer.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis, to include the question whether there was clear 
and unmistakable error in rating decisions entered in January 
1946, February 1946, January 1948, and September 1949 which 
denied service connection for sinusitis?

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hemorrhoids, to include the question whether there was clear 
and unmistakable error in rating decisions entered in January 
1946, and February 1946 which denied service connection for 
hemorrhoids?

6.  Entitlement to an increased rating for the partial 
absence of the stomach with an anastomotic marginal ulcer, 
currently evaluated as 60 percent disabling.  

7.  What evaluation is warranted for asthma?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a rating in excess of 
40 percent for the veteran's service-connected stomach 
disorder.  In an April 1999 rating decision, service 
connection was established for asthma, initially evaluated as 
noncompensable, and subsequently increased to 30 percent in a 
June 1999 rating action. 

The issue of entitlement to service connection for a left 
elbow disability arises from a February 2000 rating decision.  
Also in the February 2000 rating decision, the RO held that 
the veteran had failed to submit the requisite new and 
material evidence required to reopen his previously denied 
claims of entitlement to service connection for sinusitis and 
hemorrhoids.  

In March 2001, the Board remanded the matter to the RO for 
further development, noting that intertwined issues of clear 
and unmistakable error (CUE) were presented concerning prior 
RO denials of entitlement to service connection for sinusitis 
and hemorrhoids.  As well, the Board referred to the RO the 
issues of the veteran's entitlement to service connection for 
colon polyps, diverticulitis, and a hiatal hernia with 
reflux.  Other procedural and evidentiary development actions 
as to all of the certified issues were also therein sought.

On remand, the RO in a November 2002 rating decision denied 
entitlement to secondary service connection for colon polyps, 
diverticulitis, and a hiatal hernia with reflux.  The veteran 
perfected an appeal to that decision.  By rating decision in 
February 2003, the RO increased the rating assigned for the 
veteran's service-connected stomach disorder from 40 to 60 
percent, effective from February 12, 2003.  Such action was, 
in part, prompted by the RO's conclusion that the veteran's 
hiatal hernia with reflux was related to his service-
connected stomach disorder.  As such, the hiatal hernia 
symptoms were included in the rating of the severity of the 
overall stomach disability.  In a June 2003 rating decision 
the effective date for the 60 percent schedular evaluation 
for the stomach disability was changed to March 4, 1998, the 
date of the RO's receipt of veteran's claim for increase.  

In his July 2003 motion, the veteran requested that his case 
be advanced on the Board's docket, and the motion was granted 
later that month.


FINDINGS OF FACT

1.  There is no competent evidence linking either colon 
polyps or diverticulitis to residuals of a partial absence of 
the stomach with an anastomotic marginal ulcer.

2.  Competent medical evidence does not show that residuals 
of a partial absence of the stomach with an anastomotic 
marginal ulcer have increased the severity of either colon 
polyps or diverticulitis.

3.  The veteran's residuals of a partial absence of the 
stomach with an anastomotic marginal ulcer are associated 
with a hiatal hernia and reflux; such entities produce a 
common disability picture and do not warrant distinct and 
separate disability evaluations.

4.  Residuals of a partial surgical absence of the stomach, 
anastomotic marginal ulcer, and hiatal hernia with reflux, 
are rated at the maximum schedular evaluation for a severe 
postgastrectomy syndrome.  Pronounced, totally incapacitating 
symptoms are not shown.  


CONCLUSIONS OF LAW

1.  Colon polyps and diverticulitis are not proximately due 
to or the result of residuals of a partial removal of the 
stomach with an anastomotic marginal ulcer; and neither 
disorder is aggravated by this service connected disorder.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.310(a), 3.326 (2002).

2.  The schedular criteria for the assignment of a rating in 
excess of 60 percent for residuals of a partial absence of 
the stomach with an anastomotic marginal ulcer have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7306, 7308 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in March 2001 so that additional development actions 
could be accomplished, and it appears that all of the actions 
sought by the Board in connection with the issue of the 
schedular rating to be assigned for residuals of a partial 
surgical removal of the veteran's stomach with anastomotic 
marginal ulcer were fully accomplished.  Neither the veteran, 
nor his representative, contends otherwise.  Thus, no Stegall 
violation is found as would preclude an adjudication of the 
merits of the above-referenced remanded issue.

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the questions herein presented.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence is necessary to 
substantiate his claims and of the VA's obligation to obtain 
all relevant evidence in the custody of a Federal department 
or agency.  The Board directed in March 2001 that compliance 
with the VCAA be undertaken, and the RO is shown to have 
fully complied therewith as to the remanded claim for 
increase and the other issues added while the case remained 
in remand status.  As well, the veteran has been advised that 
it was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his claimed disorders, or to provide properly executed 
releases so that VA could request the records for him.  Based 
on the foregoing, the duty to notify the veteran of necessary 
evidence, and of the responsibility for obtaining or 
presenting that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA and non-VA sources have been 
obtained by the RO on remand.  To the extent that the veteran 
has provided complete authorizations, his private medical 
records were obtained.  As well, multiple VA medical 
examinations have been afforded the veteran in connection 
with the claim for increase herein at issue.  As such, all 
duties involving the VA's duty to assist obligation have been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is 
compensable under 38 C.F.R. § 3.310(a)). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Secondary Service Connection:  Colon Polyps & Diverticulitis

From a procedural standpoint, in March 1998, when the veteran 
initiated a claim for an increase for his service-connected 
stomach disorder, he alleged, in part, that colon polyps and 
diverticulitis were part and parcel of his stomach disorder 
and should be rated as such.  In a March 1998 rating decision 
the RO confirmed and continued the 40 percent evaluation for 
a disorder described as a partial absence of the stomach with 
sigmoid resection for diverticulitis, hiatal hernia, and 
polyps, noting that all of the referenced gastrointestinal 
entities were related.  

The Board in its March 2001 review found that prior rating 
decisions did not clearly indicate whether the RO had ever 
considered the veteran's hiatal hernia, colon polyps, and 
diverticulitis as a part or residual of the service-connected 
stomach disability.  As claims of entitlement to service 
connection were present they were referred to the RO for 
consideration, and, as stated previously, only the hiatal 
hernia with reflux was thereafter found by the RO to be part 
and parcel of the service-connected stomach disorder.  
Service connection on a secondary basis for colon polyps and 
diverticulitis was denied in a November 2002 a rating 
decision.  

It is the veteran's contention that the RO conceded that his 
colon polyps and diverticulitis are service-connected, based 
on their relationship to his service-connected stomach 
disorder and that, in effect, VA cannot now deny the 
existence of that fact.  Notably, however, no formal rating 
decision granting service connection is shown at any prior 
point in time with respect to either colon polyps or 
diverticulitis.  Rather, it appears that in March 1998, the 
only issue then adjudicated was entitlement to an increased 
rating for residuals of a partial absence of the stomach with 
an anastomotic marginal ulcer.  The RO may have erroneously 
lumped all of service connected and nonservice connected 
conditions together for purposes of rating, based on the 
premise that the overlap in symptomatology would not permit 
separate ratings to be assigned for the same manifestations, 
38 C.F.R. §§ 4.14, 4.113, 4.114, but service connection for 
colon polyps and diverticulitis were not service connected by 
the RO.  

Even assuming for the sake of argument that the RO acted as 
alleged and granted service connection, such action was 
accomplished in error, as there was no competent medical 
evidence establishing a causal relationship between the 
service-connected stomach disorder and either colon polyps or 
diverticulitis.  The RO's March 1998 action is not 
dispositive of this matter.  For as the United States Court 
of Appeals for Veterans Claims held in Lozano v. Derwinski, 1 
Vet. App. 184, 185-86 (1991), a clerical error may not be 
relied upon to estop VA from denying monetary benefits.  See 
also OPM v. Richmond, 496 U.S. 414, 424 (1990) (The payment 
of government benefits must be authorized by statute; 
therefore, erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits.)  

The facts of this case reflect that diverticulitis was first 
objectively identified in the late 1970's, and that beginning 
in the 1980's, colon polyps were demonstrated.  Various 
treatment is shown to date for management of such disorders.  
Notwithstanding the postservice onset of diverticulitis and 
colon polyps, and any current disability resulting therefrom, 
no medical professional has ever linked either such entity to 
residuals of a partial absence of the stomach and an 
associated anastomotic marginal ulcer.  Further, there is no 
competent evidence that the veteran's service-connected 
stomach disorder caused or aggravated either colon polyps or 
diverticulitis, as might constitute an aggravation under 
Allen.  

Rather, it is the veteran alone who links the disorders in 
question to his service-connected stomach disability.  The 
veteran, however, is not shown to be in possession of the 
requisite training or knowledge as to render his opinions as 
to medical diagnosis or etiology competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Board has considered his allegations as to his 
entitlement to a grant of service connection on a secondary 
basis for colon polyps and diverticulitis, such are not 
corroborated by either objective or competent medical 
evidence.  Therefore, the benefits sought on appeal must be 
denied.

As the preponderance of the evidence against entitlement to 
the benefits sought, the benefit-of-the-doubt rule is not for 
application in this instance.  

Entitlement to an increased rating for residuals of a partial 
removal of the stomach with an anastomotic marginal ulcer

By rating action in September 1949, service connection for 
antral gastritis was established, effective from November 
1945.  A noncompensable rating was initially assigned, 
increased to 60 percent, and thereafter increased to 100 
percent while hospitalized for surgical treatment in 1949.  
The disorder was recharacterized, effective from June 1949, 
to residuals of a stomach resection.  A 40 percent rating was 
assigned under DC 7308 as of that time.  That rating remained 
in effect until changed during the current appeal period, 
although with its characterization restyled as residuals of a 
partial absence of the stomach with an anastomotic marginal 
ulcer.  

In a February 2003 rating action the RO increased the 
evaluation for the appellant's stomach disorder to 60 
percent, based in part on the RO's determination that a 
hiatal hernia with reflux was associated therewith.  The 60 
percent rating was assigned as of February 2003, but by 
action of the RO's decision review officer in June 2003, an 
effective date of March 4, 1998, the date of receipt of the 
veteran's claim for increase, was assigned.  Throughout, the 
RO has rated the disability in question under DC 7308.  

In looking at the rating assigned the Board notes that there 
are diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113.

The 60 percent rating currently assigned under DC 7308 
represents the maximum schedular rating assignable under that 
DC.  Under alternate criteria, a marginal gastrojejunal ulcer 
may be evaluated as 100 percent disabling where it is 
pronounced with periodic or continuous pain unrelieved by 
standard ulcer therapy and periodic vomiting, recurring 
melena or hematemesis, and weight loss, and it must be 
totally incapacitating.  38 C.F.R. § 4.114, DC 7306.  

In this instance, the veteran's anastomotic marginal ulcer is 
not manifested by pronounced impairment with the necessary 
symptoms.  While the veteran experiences stomach pain, the 
record reflects that his symptoms are well controlled on 
Zantac.  Further, a 30-pound weight loss over the two-and-
one-half years prior to February 2003 has not specifically 
been attributed to the veteran's ulcer or other component 
part of his service-connected stomach disorder.  Indeed, this 
6 foot, 1 inch veteran was noted in February 2003 to weigh 
230 pounds, or 23 pounds more than when he separated from 
active duty in November 1945, and pronounced disablement is 
not shown to be associated with any weight loss.  Further, at 
VA examinations in April 1998, August 2001 and February 2003, 
there was no evidence of recurring dark, blood stained 
stools, or bloody, black vomit.  Finally, no evidence of 
pronounced, totally incapacitating impairment due to the 
service connected stomach disorder was shown at any of these 
examinations or at any examination conducted by a private 
provider.  Simply put, the requirements for a total rating 
under 38 C.F.R. § 4.116, DC 7306 are not shown.

In terms of the veteran's hiatal hernia, DC 7346 does not 
provide for the assignment of a rating in excess of 60 
percent and the anti-pyramiding provision precludes the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. §§ 4.14, 4.113 (2002).  No other 
applicable DC provides for the assignment of a rating in 
excess of 60 percent.  

In light of the foregoing the Board finds that the veteran's 
allegation that his stomach disorder merits a 100 percent 
schedular evaluation is unsubstantiated.  As the record does 
not denote a level of severity in excess of that contemplated 
by the currently assigned 60 percent rating, the claim for 
increase must be denied.  Given that a preponderance of the 
evidence is against entitlement to the benefit sought, the 
benefit-of-the-doubt rule is inapplicable.


ORDER

Service connection for colon polyps and diverticulitis, 
secondary to residuals of a partial absence of the stomach, 
with an anastomotic marginal ulcer, is denied.

An increased rating for residuals of a partial absence of the 
stomach, with an anastomotic marginal ulcer, is denied.


REMAND

As part of its March 2001 remand, the Board directed that the 
RO adjudicate CUE claims with respect to prior RO decisions 
in which entitlement to service connection for sinusitis and 
hemorrhoids was denied.  This was not accomplished, given 
that the RO's consideration was limited to a single sentence 
on page eleven of a supplemental statement of the case, dated 
in November 2002, that a review of medical evidence 
pertaining to the prior denials for service connection for 
hemorrhoids had revealed no errors in any prior decision.  In 
addition, in the context of the claims to reopen, the veteran 
has requested specifically that a search be undertaken for 
service medical records physically held at the RO, and there 
is no indication that such a search has to date been 
undertaken, nor has the veteran been notified that any search 
has been accomplished.  Such notice is required under the 
VCAA.  Lastly, the August 2001 VA medical examinations 
addressing sinusitis and his hemorrhoids were not in 
compliance with the Board's March 2001 remand because they 
failed to address the questions presented therein.  Hence, a 
remand is required.  Stegall.  

Further medical input is also required with respect to the 
issue of the veteran's entitlement to service connection for 
a left elbow disorder.  In this regard, it is unclear why the 
VA medical examiner in August 2001 failed to offer a nexus 
opinion addressing the relationship, if any, between the 
veteran's in-service left elbow injury and any current left 
elbow disorder.  While the examiner stated that he could not 
say with any reasonable medical certainty whether or not the 
in-service injury was related to existing left elbow 
epicondylitis, the examiner was not asked to utilize the 
standard of a reasonable medical certainty.  Rather, the 
examiner was asked whether it "was at least as likely as 
not," i.e., was there a 50/50 chance, that any current left 
elbow disorder had its onset in service.  Thus, further 
development is necessary.  

Regarding the question what evaluation is warranted for 
asthma from the date of service connection it is apparent 
that the effective date of the grant of service connection 
for asthma was modified, without explanation, while the case 
was in remand status.  Compare the effective dates noted in 
February 2000 and November 2002 rating decisions.  In terms 
of the Board's remand, the veteran was afforded VA medical 
examinations in August 2001, July 2002, and February 2003, 
although without issuance of supplemental statement of the 
case as to the asthma claim.  Still, as noted by the 
representative, the data secured do not allow the Board to 
ascertain the frequency of his asthmatic attacks, nor is it 
clear whether and to what degree use of systemic 
corticosteroids is required.  A further Stegall violation is 
found in the RO's failure to document their consideration of 
entitlement to a staged rating for asthma under Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the issues in question are again REMANDED to the 
RO for the following:

1.  The RO should conduct a search for 
any service medical records of the 
veteran which may be stored at their 
facility.  Efforts to secure these 
records must continue until the RO is 
reasonably certain that these records do 
not exist or that further efforts would 
be futile.  If, after making reasonable 
efforts to obtain these records, the RO 
is unable to secure same, the RO must (a) 
identify the specific records it was 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; and (c) describe any further 
action to be taken with respect to the 
claims of entitlement to service 
connection for a left elbow disorder, and 
whether new and material evidence has 
been presented to reopen claims of 
entitlement to service connection for 
sinusitis and hemorrhoids.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO must adjudicate in a rating 
decision whether there was CUE in prior 
rating determinations entered in January 
and February 1946, January 1948, and 
September 1949 denying entitlement to 
service connection for sinusitis; and 
January and February 1946 rating 
decisions which denied service connection 
for hemorrhoids.  The RO should address 
the merits of the CUE claims only after 
initially determining whether proper 
claims for CUE have been advanced by the 
veteran.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  If proper CUE claims 
have not been advanced the veteran and 
his representative must be notified in 
writing.  In the event that any of the 
aforementioned determinations are adverse 
to the veteran, he should be advised of 
the actions taken and of his appellate 
rights.  The veteran is hereby notified 
that submission of a notice of 
disagreement and a substantive appeal, 
following any denial of a CUE claim, is 
required if appellate review of such 
matter(s) by the Board is to occur.  

3.  The veteran should be afforded a VA 
medical examination by a physician who 
specializes in the treatment of 
respiratory diseases for evaluation of 
the current nature and etiology of his 
sinusitis, and to evaluate the nature and 
severity of his asthma.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests, to include pulmonary 
function studies, must be accomplished.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  

Specific findings as to the foregoing are 
required and where a professional opinion 
is sought, a full supporting rationale is 
required:  

(a)  Is it at least as likely 
as not that the veteran's 
sinusitis, if any, had its 
onset in service?  A discussion 
of the relationship, if any, 
between any current sinusitis 
of the veteran and the 
nasopharyngitis documented in 
service in December 1945 should 
be provided.  

Use by such physician of the 
italicized standard of proof in 
responding to the Board's query 
is required.

(b)  With respect to asthma, if 
any, note the following:

(i)  Does the veteran 
have more than one 
attack per week with 
episodes of 
respiratory failure?

(ii)  Does the 
veteran require daily 
use of systemic (oral 
or parenteral) high 
dose corticosteroids 
or immuno-suppressive 
medications?

(iii)  Does the 
veteran require at 
least monthly visits 
to a physician for 
required care of 
asthma exacerbations?

(iv)  Does the 
veteran require 
intermittent (at last 
three times per year) 
courses of systemic 
(oral or parenteral) 
corticosteroids? 

4.  The veteran should be afforded a VA 
medical examination by a physician for 
the evaluation of the nature and etiology 
of his hemorrhoids.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should also 
be accomplished.  The claims files must 
be made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  

The examiner is requested to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Is it at least as likely as not 
that the veteran's hemorrhoid 
disorder had its onset in 
service?

Use by such physician of the 
italicized standard of proof in 
responding to the Board's query 
is required.

5.  The veteran is to be afforded a VA 
medical examination by an orthopedist in 
order to ascertain the nature and 
etiology of his claimed left elbow 
disorder.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should also be accomplished.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  

The examiner is requested to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Is it at least as likely as not 
that any current left ebow 
disorder had its onset in 
service?  A discussion of the 
relationship, if any, between 
any current left elbow 
disability and the veteran's 
documented left elbow 
fracture/sprain in March 1944 
would be of assistance.  

The use of the italicized 
standard of proof in responding 
to the Board's query is 
required.

6.  The RO should ascertain the correct 
effective date for its prior grant of 
service connection for asthma, noting 
that service connection was initially 
granted by rating action in April 1999, 
effective from January 15, 1999, and by 
later decision to November 25, 1998.  
More recent rating decisions, however, 
indicate without explanation, an 
effective date of October 25, 1998.  Once 
the correct effective date is 
ascertained, the veteran should be 
notified of the action taken and the 
reasons therefor.

7.  Lastly, the RO should readjudicate 
the claims of entitlement to service 
connection for a left elbow disorder, 
whether new and material evidence has 
been presented to reopen prior claims of 
entitlement to service connection for 
sinusitis and hemorrhoids, and the matter 
of the rating to be assigned for asthma, 
based on all the evidence on file and all 
governing legal authority.  The RO must 
document whether the veteran is entitled 
to staged ratings for his asthma disorder 
under the Fenderson decision.  

Should any benefit sought on appeal 
remain denied, the veteran and 
representative must be furnished a 
supplemental statement of the case and 
such document must specifically inform 
the veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103(a).  The 
veteran and representative should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



